Citation Nr: 0100586
Decision Date: 01/10/01	Archive Date: 03/12/01

DOCKET NO. 99-09 229               DATE JAN 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

Entitlement to service connection for tinnitus and coronary artery
disease, including as secondary to the veteran's service-connected
bilateral knee disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to January
1964. This is an appeal from a September 1998 rating action by the
Department of Veterans Affairs (VA) Regional Office Louisville,
Kentucky which denied entitlement to service connection for
tinnitus and coronary artery disease, including as secondary to the
veteran's service connected bilateral knee disability. In September
2000 the veteran and his wife testified at a hearing before a
member of the Board of Veterans' Appeals (Board) sitting in
Washington, D.C. The case is now before the Board for appellate
consideration.

REMAND

The veteran's service medical records do not reflect any complaints
or findings regarding tinnitus or coronary artery disease.

The record discloses that the veteran has established service
connection for bilateral hearing loss, rated 50 percent disabling
and residuals of a total right knee arthroplasty and total left
knee arthroplasty, each rated 30 percent disabling. The combined
rating for the service-connected disabilities is 80 percent. In
addition, the veteran has been found entitled to a total rating
based on individual unemployability.

In December 1997 a claim was submitted on behalf of the veteran for
service connection for tinnitus and coronary artery disease.

- 2 -

He was also afforded VA orthopedic examinations during that period
of time and the findings included knee pain and limitation of
motion of the knees.

During the September 2000 Board hearing, the veteran testified that
he was having some difficulty with tinnitus at the time of his
discharge from service and the tinnitus became progressively worse.
He related that he had seen a physician soon after his separation
from service for the tinnitus but the physician was deceased and
the veteran was unaware of the location of his office records. The
veteran related that he had been aboard ship quite often and was
always around the large guns firing. The veteran's wife testified
that they had gotten married the same year he was released from
active duty and that the veteran had always complained of a
chirping sound in his ears.

The veteran testified that he had initially been treated for a
heart condition in 1989 at a private medical center. He stated that
he had had five heart attacks. He asserted that his heart condition
had developed due to his inability to exercise properly because of
pain involving his knees. It was maintained at the hearing that the
veteran's tinnitus could be associated with acoustic trauma during
service as well as his service-connected bilateral hearing loss.
The veteran's representative requested that if an allowance was not
possible on the current record that the case be remanded for
examinations and opinions regarding whether the veteran's tinnitus
was associated with acoustic trauma in service or his service-
connected bilateral hearing loss and whether his coronary artery
disease was related to inactivity resulting from his service-
connected bilateral knee disability.

The Board notes that the VA has a duty to assist a veteran in
connection with his claim. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096, ___, (2000) (to be codified at
38 U.S.C. 5103 and 5103A). The duty to assist includes affording
the veteran an examination and obtaining a medical opinion when
such examination and opinion is necessary to make a decision on the
claim. The Board believes that additional medical information would
be desirable in this case and the case is REMANDED to the regional
office for the following action:

3 -

1. The veteran should be afforded special ear, a and cardiovascular
examinations in order to determine the etiology of his tinnitus and
coronary artery disease. All indicated special studies should be
conducted. To the extent possible, the respective examiners should
express opinions as to whether the veteran's tinnitus is related to
acoustic trauma sustained during service or his service- connected
bilateral hearing loss and whether the veteran's coronary artery
disease is related to inactivity brought about by his service-
connected bilateral knee disability. The claimsfile is to be made
available to the examiners for review.

2. The veteran's appeal should then be reviewed by the regional
office. If the determination regarding either of the matters on
appeal remains adverse to the veteran, he and his representative
should be sent a supplemental statement of the case and be afforded
the appropriate time in which to respond.

When the above action has been completed the case should be
returned to the Board for further appellate consideration, if
otherwise in order. No action is required of the veteran until he
receives further notice.

The purpose of this REMAND is to obtain clarifying information. The
Board intimates no opinion as to the disposition warranted in this
case pending completion of the requested action.

ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



